      Case 118-c-10850-PGG-RWL               Document 25      Filed 11/15/19     Page 1 of 2


j Seyfarth                                                                           Seyfarth Shaw LLP
                                                                                      620 Eighth Avenue
                                                                               New York, New York 10018
                                                                                        T (212) 218-5500
                                                                                        F (212) 218-5526

                                                                                   hwexler@seyfarth.com
                                                                                        T (212) 218-3332

                                                                                       www.seyfarth.com


November 15, 2019

VIA ECF
                                                           7Pc5-oq sea
Hon. Paul G. Gardephe                                         rgsn     'eudepue '    Ineg
United States District Judge
United States Courthouse
40 Foley Square Courtroom 705
                                                                 r7 Tri]  ·03930uO OS
New York, NY 10007
                                                               'peueu s; uoneoyddy ou]
Re:    Camacho v. Lawrence University,                               Q3SSOCN3 Owaw
       Civil Action No.: 1:18-cy-1085Q (SD.N.Y.)

Dear Judge Gardephe:

       This firm represents Defendant Lawrence University ("Defendant") in the above-
referenced action. We write, jointly with Plaintiff Jason Camacho ("Plaintiff"), to respectfully
request that the Court extend the briefing schedule for Defendant's Motion to Dismiss ("Motion"),
and endorse the amended briefing schedule set forth below.

       By way of background, Defendant filed pre-motion correspondence on April 26, 2019 (ECF
No. 20), to which Plaintiff filed a letter in response on May 6, 2019 (ECF No. 21.) On October 18,
2019, the Court granted Defendant leave to file the Motion and entered a briefing schedule
accordingly. (ECF No. 24.)

      The parties respectfully request that the Court enter the following amended briefing
schedule in connection with the Motion:

       •       Motion to be filed by: December 19 2019 (from November 21, 2019);

       •       Opposition papers to be filed by: January 20, 2020 (from December 12 2019); and

       •       Reply papers to be filed by: February 6, 2020 (from December 19 2019)

       This is the first request for an extension of these deadlines. The parties respectfully submit
this request to provide sufficient time to complete the briefing, particularly in light of the
forthcoming holidays and anticipated client availability issues.

        The undersigned has communicated with counsel for Plaintiff and Plaintiff joins in this
application, which will not impact any other scheduled deadlines. This request is being made in
good faith and not to cause undue delay. We thank the Court for its time and attention to this
matter, and consideration of this application.
      Case 1:18-cv-10850-PGG-RWL         Document 25     Filed 11/15/19   Page 2 of 2


G Seyfarth                                                          Hon. Paul G. Gardephe
                                                                       November 15, 2019
                                                                                   Page 2


                                          Respectfully submitted,

                                          SEYFARTH SHAW LLP


                                          By: Isl John W. Egan
                                              John W. Egan


cc:    All counsel on record (via ECF)
